Citation Nr: 0416024	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The file includes correspondence from the veteran's 
representative dated May 2004 that indicates that the veteran 
is also claiming entitlement to an increased rating for 
residuals of a shell fragment wound of his right thigh (to 
include consideration of impairment due to injury of the 
underlying musculature), and service connection for a knee 
disability secondary to the service-connected shell fragment 
wound residuals.  The file also includes a copy of 
correspondence from the veteran dated November 2003, in which 
he presents a claim for an earlier effective date for his 
awards of service connection for post-traumatic stress 
disorder and residuals of a shell fragment wound of his right 
thigh.  As these issues have not been adjudicated, they are 
referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A private psychiatrist on behalf of VA examined the veteran 
in May 2002.  The veteran's initial diagnosis of 
post-traumatic stress disorder due to service-related combat 
stressors was presented in this examination report, and the 
findings of this report supported the grant of the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The report also shows that the veteran had not 
previously been psychiatrically counseled or treated with 
therapy or psychotropic medication.  The claims folder does 
not indicate that the veteran has received any treatment for 
post-traumatic stress disorder in the time since the May 2002 
examination.

Apart from the May 2002 psychiatric examination report, the 
pertinent evidence associated with the veteran's claims file 
includes several lay witness statements, dated in December 
2002, from his siblings and co-workers, who indicated that 
the veteran was experiencing increasing problems 
concentrating on his work due to his psychiatric problems.

The Board finds that the claim for a higher initial rating 
for post-traumatic stress disorder cannot be adjudicated at 
the present time without further evidentiary development.  
The May 2002 psychiatric examination report is currently the 
only piece of objective medical evidence that is pertinent to 
the issue on appeal that has been associated with the claims 
folder.  Written statements received from the veteran's 
witnesses in December 2002 contain lay observations 
indicating a worsening of his psychiatric condition.  Based 
on the content of these lay witness statements and because 
the May 2002 examination was conducted primarily for purposes 
of establishing entitlement to VA compensation for post-
traumatic stress disorder and not for evaluating its 
severity, the Board concludes that the veteran should be 
scheduled for a new medical examination for purposes of 
rating his post-traumatic stress disorder.  

In view of the foregoing discussion, the case is remanded for 
the following development:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

2.  The veteran should be provided with 
a VA psychiatric examination to evaluate 
the severity of his post-traumatic 
stress disorder.  The examiner should 
review the veteran's claims folder in 
conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
should be conducted.  After examining 
the veteran, the examiner should present 
a Global Assessment of Functioning 
score, with an explanation of the score 
assigned, and provide discussion that 
addresses the following questions:

(a.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with occasional 
decreases in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?  

(b.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with reduced 
reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships?  

(c.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with deficiencies 
in most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities, speech 
intermittently illogical, obscure, 
or irrelevant; near continuous panic 
or depression affecting the ability 
to function independently, 
appropriately, or effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation, neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
work-like setting); inability to 
establish and maintain effective 
relationships?  

(d.)  Is the veteran's 
post-traumatic stress disorder 
manifested by total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time and place, memory loss for 
names of close relatives, own 
occupation, or own name?   
  
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO should ensure 
that all notice and duty-to-assist 
provisions of VCAA have been properly 
applied in the development of the claim.  
Then the claim of entitlement to an 
initial evaluation in excess of 30 
percent for service-connected 
post-traumatic stress disorder should be 
considered based on all evidence of 
record.  If the maximum benefit sought 
is not awarded, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for appellate 
review

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

